Citation Nr: 0509780	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus.
  


REPRESENTATION

Appellant represented by:  The American Legion 



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
diabetes mellitus. 


FINDINGS OF FACT

1. The veteran did not serve in the Republic of Vietnam and 
is not otherwise shown to have been exposed to Agent Orange.

2.  Diabetes mellitus was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In letters dated in June 
2002 and March 2003, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The March 2003 
letter directed the veteran to provide any additional 
evidence to support his claim.  In addition, the statement of 
the case and supplemental statement of the case furnished to 
the veteran advised him of the opportunity to submit any 
evidence at his disposal to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The March 2003 letter also advised 
the veteran to let VA know if there was "any additional 
information or medical evidence" that he thought would help 
support his claim. 

It is noted that the original rating decision on appeal was 
in November 2002.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Background

Turning to the veteran's service medical records, the report 
of his August 1970 separation medical examination reveals 
that he gave a history of sugar in the urine, dizziness and 
fainting spells.  On examination, the veteran's endocrine 
system was normal, and a urinalysis was negative for sugar.  
In October 1970, the veteran was seen for a groin strain at a 
unit clinic and noted that he was "worried" about diabetes.  
The corresponding notes are negative for diabetes.  The 
remainder of the veteran's service medical records are 
negative for any specific symptoms or findings of diabetes.

The claims file contains no medical records showing 
complaints, symptoms, findings or diagnoses of diabetes 
within one year of service.  The sole post-service medical 
records are from the VA Medical Centers (VAMCs) in Iowa City, 
Iowa and Birmingham, Alabama, as well as the VA Health Care 
Center (VAHCC) in El Paso, Texas.  Together, these records 
cover the period from 1986 to 2002.  They show treatment and 
diagnoses for a number of conditions, including diabetes.  
The first notation of diabetes is dated in 1994.  The records 
do not address the etiology of the diabetes, or offer any 
opinions as to its relationship with service, if any.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004). 

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran contends that diabetes mellitus had its onset in 
service, or in the alternative, that he was exposed to Agent 
Orange while serving at Fort Polk, Louisiana, and that such 
exposure caused his diabetes mellitus. A review of service 
medical records reveals no specific symptoms or findings of 
diabetes. At the time of the veteran's service separation 
examination in August 1970, he gave a history of sugar in the 
urine and of dizziness and fainting spells. The examining 
physician, however, found the endocrine system to be normal, 
and urinalysis was negative for sugar. In October 1970, the 
veteran indicated he was "worried" about diabetes when he 
was being seen for a groin strain at a unit clinic. No 
findings concerning diabetes were noted at that time. Post-
service VA treatment records reflect that diabetes mellitus 
was identified in 1994, well over two decades after the 
veteran's separation from service. These records fail to 
suggest that the veteran's diabetes is in any way related to 
his military service.

As noted above, a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to Agent Orange. Here, the veteran does 
not contend, nor does the evidence show, that he served in 
the Republic of Vietnam. In addition, he has provided no 
evidence to support his allegation that he was exposed to 
Agent Orange while stationed at Fort Polk, Louisiana. It does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court of Appeals for Veterans Claims 
has also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  No medical opinion or other competent medical 
evidence to support the veteran's assertions has been 
submitted.

VA has no duty to obtain a medical opinion in this case as 
the evidence now of record does not indicate that diabetes 
mellitus is linked directly or otherwise to the veteran's 
period of military service. Accordingly, there is no 
reasonable possibility that a medical opinion would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The preponderance of the evidence establishes that diabetes 
mellitus was not incurred in or otherwise related to the 
veteran's period of active duty.  Thus, there is no basis for 
granting service connection.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for diabetes mellitus is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


